DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on January 26, 2022. Claims 1, 7-10, 12, 14-15, and 18 are amended; claim 13 is canceled; claim 21 is new.
Applicant contends that the cited prior art fails to disclose the new material recited by claim 1 – namely, the feature of a “plurality of inserts…inserted into a respective component cavity” (p. 8).
In response, the examiner disagrees. As delineated by Figure 3, Atwal disposes an insert (34) between the component (50) and its corresponding cavity (20) to permit a fluidic coupling therebetween [0030]. Further, the insert is constituted by “mouldable putty,” which the examiner will interpret as reading upon the claimed characteristic of “elastomeric” [0032].
The rejections are maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “member,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “securing member” of claim 10;
The “alignment member” of claim 10.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The securing member (138) is being interpreted as a bar in accordance with paragraph [0037] of the specification. 
The alignment member (140) is being interpreted as a rod in accordance with paragraph [0038]. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-7, 9-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Atwal et al., US 2011/0293825, in view of Ackerman et al., US 2005/0008780.
Claims 1, 12, 18, 21: Atwal provides a reactor (10) for coating an interior of a plurality of components (50), comprising:
A gas distribution assembly configured to receive gases, further including:
A support (18) comprising a plurality of component cavities (22), each cavity fluidly coupling to an interior (60) of a component (Fig. 2, [0029]);
A first gas source flow line (15) fluidly coupled with each of the component cavities [0029];
A plurality of inserts (34) inserted into a component cavity to couple said cavity with the respective component (Fig. 2);
Wherein the insert comprises an elastomeric material such as “putty” [0032];
A holder (C) comprising a plurality of slots (~18), each slot configured to receive a component (Fig. 1);
Wherein the holder is received within the reactor chamber so that the interior of each component is fluidly coupled to a corresponding cavity. 
Atwal appears to provide only a single flow line (15) rather than two, as the claim requires. In supplementation, Ackerman elaborates a method of coating a turbine, like Atwal. The method entails the supply of a first precursor (88) via a first flow line to the turbine’s interior followed by the supply of an oxygen gas to form a “protective coating on the external and internal surfaces of the blade” [0046]. Necessarily, this step would necessitate the addition of a second gas source and supply line for the oxygen species. It would have been obvious to integrate a second flow line within Atwal’s reactor, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Although Atwal does not address the construction of the exhaust assembly, Figure 3 of Ackerman delineates an exhaust mechanism disposed above the reaction chamber – it would have been obvious to integrate said assembly to achieve the predictable result of evacuating spent gas from the reaction chamber.
Claims 3-4: Figure 1 of Atwal shows at least four flow lines coupling to the interior of the turbines (50). Arbitrarily, some of the channels can be denominated as “first gas source flow lines” and the others as “second gas source flow lines.” Further, Figure 2 depicts a branched flow path – the branched portions may be deemed “auxiliary channels.”
Claims 5-6: Atwal provides a purge gas source (17) which is at least “fluidly” coupled to the ports of the support [0036].
Claim 7: Rather than forming ports in the support to distribute the purge gas into the distribution chamber, Atwal simply forms the purge flow line (17) in the wall of said distribution chamber (Fig. 1). The examiner considers these two embodiments as being equivalent means by which to disperse purge gas into the distribution chamber, whereby the selection of either alternative would have been within the sphere of ordinary skill. 
Claim 9: Portion 26 of Atwal’s structure can be construed as an “insert” (Fig. 2).
Claim 10: Any of features 38, 26, 36B, 36, and 14, as depicted by Figure 2 of Atwal, can be taken as the “securing member” and/or “alignment member.”
Claim 11: Ackerman provides heaters (86) about the distribution chamber (Fig. 3, [0036]).
Claim 12: The rejection of claim 1, above, substantially addresses these limitations. In addition, the bottom wall of Atwal’s chamber can be taken as the “lower plate,” whereby this wall structures a gas distribution chamber (16) (Fig. 1). The inlet (15) can be availed to supply a purge gas and, thusly, can be named as a “purge gas source flow line” – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Lastly, Atwal depicts at least four distribution assemblies, whereby each assembly includes a plurality of ports (28) (Fig. 3). At least one of these assemblies and its corresponding ports can be taken as the claimed “plurality of ports.” 
Claims 14-17, 19-20: The rejections of claims 3-7, above, address these limitations.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Atwal in view of Ackerman, and in further view of Vaudel, US 5,362,228.
As shown by Figures 2 and 3, Vaudel provides a gas exhaust assembly having an internal volume (68) disposed between two plates (62, 64). Further, a plurality of ports are formed within the body to provide gas from the reactor chamber to the exhaust chamber. It would have been obvious to provide an exhaust assembly of this configuration to achieve the predictable result of efficiently evacuating process gas from the reactor chamber.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716